,,
                              UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


     TIMOTHY DONNELL ANDERSON                          CIVIL ACTION

                       V.
                                                                                           ILED
     MICHAEL CLARK, et. al.                            NO. 17-3014
                                                                                     DEC 17 2018
                                             ORDER                                 K J Bl\R , r ' c rk
                                                                                  By_          o p. c•er~
           AND NOW, this         fif1'1' day of LJedl ~ \}LV         , 201   a-,upon careful and
     independent consideration of the petition for writ of habeas corpus, and after review of

     the Report and Recommendation of United States Magistrate Judge Elizabeth T. Hey, IT

     IS ORDERED that:

            1.     The Report and Recommendation is APPROVED AND ADOPTED;

            2.     The petition for a writ of habeas corpus is DENIED.

            3.     Petitioner's petitions for review and clarification (Doc. 14), and for a writ
                   of mandamus (Doc. 15) are DENIED AS MOOT.

            4.     There is no basis for the issuance of a certificate of appealability.



                                                BYTHECOU T


                                                                       /
